Citation Nr: 0609435	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-31 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as asbestosis.

2.  Entitlement to a total disability rating due to service-
connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1958 to June 1960.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied the veteran's claims 
of entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and entitlement to TDIU.  The 
veteran initiated an appeal of the March 2004 rating 
decision.  He requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the case and 
confirmed the RO's findings in a September 2004 statement of 
the case (SOC).  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
September 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issue not on appeal

The veteran's service-connected chronic lumbosacral strain 
was increased from 
10 to 40 percent disabling in an October 2003 rating 
decision.  The veteran filed a notice of disagreement with 
this decision in March 2004.  He requested review by a DRO.  
The DRO conducted a de novo review of the claim and confirmed 
the RO's findings in a September 2004 SOC (which was separate 
from the SOC referred to above).  To the Board's knowledge, 
the veteran has not filed a substantive appeal with respect 
to that decision.  The veteran's September 2004 substantive 
appeal only discusses the issues of entitlement to service 
connection for asbestosis and TDIU.  Moreover, a September 
2005 Informal Hearing Presentation authored by the veteran's 
representative does not discuss the lumbar spine claim.  
Accordingly, that claim is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


REMAND

The veteran is seeking entitlement to service connection for 
a respiratory disorder, claimed as asbestosis.  He argues 
that his current respiratory disability was "caused from 
repairing brakes on trucks and other vehicles and exposure 
through firing boilers in about six different barracks."  

The veteran is also seeking entitlement to TDIU, claimed both 
as a result of his service-connected lumbar spine disability 
and also as a result of his currently non service-connected 
respiratory problems.  [The veteran is also service connected 
for hemorrhoids, rated noncompensably disabling; he does not 
appear to indicate that such significantly impact his 
employability.]

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for the following procedural and 
evidentiary development.  

Verification of in-service asbestos exposure

The veteran's MOS was heavy vehicle driver.  In August 2003, 
the RO submitted a request to the U.S. Army and Joint 
Services Records Research Center (JSRRC) to "furnish records 
of exposure in service or jobs veteran performed."  To the 
Board's knowledge, no response to this request was received.  

The Board agrees with the veteran's representative that 
further efforts must be made to contact JSRRC with respect to 
the claimed asbestos exposure.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].

Clarification and nexus opinion

With respect to the veteran's claimed asbestosis, the current 
medical evidence of record is unclear as to the nature of his 
current respiratory disability picture.  A diagnosis of 
"COPD with history of diagnosis of asbestosis" was made by 
the August 2003 VA examiner, and a diagnosis of COPD was made 
by the February 2004 VA examiner.  However, both examiners 
indicated that they did not review the veteran's claims 
folder.  Moreover, a July 2004 statement from S.J.D., M.D., 
indicates that the veteran evidenced pleural plaques, pleural 
effusion and some degree of obstructive lung disease.  Dr. 
S.J.D. seems to have also hand-written a diagnosis of 
asbestosis on the July 2004 statement.  Private treatment 
records show diagnoses of both COPD and pulmonary asbestosis, 
and X-rays demonstrate bilateral pleural effusions in the 
lungs.

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the existence of any 
current respiratory disability, including consideration of 
asbestosis and COPD, and whether any respiratory disability, 
if currently present, was a result of claimed asbestos 
exposure during the veteran's period of active duty from June 
1958 to June 1960.  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2005) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Inextricably intertwined issue

The veteran also seeks TDIU.  His service-connected 
disabilities, which currently include chronic lumbar strain 
and hemorrhoids, produce a combined disability rating of 40 
percent.  The veteran manifestly does not meet the schedular 
criteria for TDIU.  See 38 C.F.R. § 4.16(a) (2005).  The 
veteran in essence argues that his unemployability is at 
least partially a result of his (currently non service-
connected) respiratory problems.  See the September 2004 
substantive appeal.  

[The Board also observes that the veteran has a history of 
severe coronary artery disease, with a quadruple bypass 
performed in 1999.]

The Board believes the issue of entitlement to service 
connection for a respiratory disorder should be addressed 
prior to any further action on the TDIU claim.  
If service connection is granted for a respiratory disorder, 
this may impact the TDIU claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].  Action on the veteran's TDIU claim 
will accordingly be deferred. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should again contact JSRRC in 
an attempt to obtain information as to 
the veteran's in-service jobs and 
potential exposure to asbestos.  All 
attempts to contact JSRRC should be 
documented in the claims folder.  Any 
records so obtained should be 
associated with the veteran's VA 
claims folder.

2.  VBA should then arrange for the 
veteran to be examined by a physician 
in order to determine the existence, 
nature and extent of any respiratory 
disability.  The examiner should 
review of the veteran's claims folder.  
The examiner should render an opinion, 
in light of the veteran's entire 
medical history, as to the 
relationship, if any, between any 
identified respiratory disability and 
the veteran's military service, 
specifically considering whether any 
current respiratory problems are as 
likely as not a result of asbestos 
exposure therein.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claims for 
entitlement to service connection for 
a respiratory disorder and 
entitlement to TDIU in light of all 
of the evidence of record.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
and given an appropriate opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

